LAWHJEHARY

NO. 30057 _ §§
s"' --'-
 s §
wgn b ..U
IN THE SUPREME COURT OF THE STATE OF HAWA§Y;§ 3?s
 §§ w
°...`SI§;_, 351
 §
2§‘3 gp
AMERICAN HOME MORTGAGE SERVICING, INC., §4g ;;;
Respondent/Plaintiff-Appellee, w ~4

'\/'S.

KIN-CHUNG ROCKY YEUNG,
Petitioner/Defendant-Appellant,

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CIV. NO. 09-1-O8l6)

ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI,
VACATING ORDER DISMISSING APPEAL, AND
REMANDING APPEAL TO THE INTERMEDIATE COURT OF APPEALS
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Petitioner/defendant-appellant Kin-Chung Rocky Yeung,
20lO,

by application filed on March 9, timely applies for a writ

of certiorari to review the Intermediate Court of Appeals' (ICA)
January l3, 20lO order dismissing petitioner's appeal for lack of
appellate jurisdiction. The appeal was dismissed because the ICA
determined that a final judgment had not been entered in Civil

No. 09-l-O8l6 -- pursuant to HRCP 58 and Jenkins’v. Cades Schutte
Fleming & Wright, 76 HawaiH_ll5, l20, 869 P.2d l334, 1339 (l994)

-- by the time the record on appeal was filed in the ICA on

November lO, 2009. However, a final judgment was entered on
November 9, 2009, and the entry was recorded on the docket of
Civil No. 09-l-O8l6. The judgment was erroneously omitted from

the record transmitted to the ICA, but nonetheless, the judgment

ama

was entered by the time the record on appeal was filed in the
ICA, and the ICA has jurisdiction over petitioner's appeal.
Therefore,
IT IS HEREBY ORDERED that the application for a writ of

certiorari is accepted.

f IT IS FURTHER ORDERED that: (l) the January l3, 2010
order of the ICA dismissing No. 30057 for lack of appellate

jurisdiction is vacated; and (2) No. 30057 is remanded to the

ICA .

DATED: Honolulu, HawaiHq April 9, 20l0.

/Sr,¢,»aa.r, C-“T\e¢»&.
Q§"_£…&vdM¢Q\'
/74.//~» L~`. A¢»c»aM/(-/